Case: 17-60644         Document: 00514598724          Page: 1     Date Filed: 08/14/2018




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                         No. 17-60644                          August 14, 2018
                                                                                Lyle W. Cayce
AVA R. COLEMAN,                                                                      Clerk


                 Plaintiff - Appellant

v.

MISSISSIPPI DEPARTMENT OF MARINE RESOURCES,

                 Defendant - Appellee




                      Appeal from the United States District Court
                        for the Southern District of Mississippi
                                USDC No. 1:16-CV-289


Before GRAVES and COSTA, Circuit Judges and BENNETT, District Judge.*
PER CURIAM:**
       Having heard oral argument and reviewed the parties’ briefs and the
record, we AFFIRM the judgment of the district court essentially for the
reasons given in its thorough Memorandum Opinion and Order of September
12, 2017.




       *   District Judge for the Southern District of Texas, sitting by designation.
       **Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.